DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021.
Applicant’s election without traverse of Group I, Species A, claims 1-11, in the reply filed on 03/12/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation of “forming a polycrystalline silicon layer containing a first dopant on a back surface of a semiconductor substrate formed of a single crystal silicon material including a base region”  in lines 2-4 and further recites the limitation of “texturing a front surface of the semiconductor substrate and simultaneously removing the polycrystalline silicon layer formed on the front surface of the semiconductor substrate” in lines 5-7. However, the claim does not require the polycrystalline silicon layer being formed on the front surface of the semiconductor. The claim merely requires the polycrystalline silicon layer being formed on the back surface of the semiconductor substrate. Appropriate amendment is required to avoid confusion. Claims 2-11 are rejected for being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., CN 105655427 A (For citations, please refer to the attached English translation).
	Regarding claim 1, Kim et al. teaches a method of manufacturing a solar cell, the method comprising:
a polycrystalline silicon layer (170; Fig.1 and Fig.13C) forming operation of forming a polycrystalline silicon layer containing a type dopant (see page 8 of the attached document, Para.03) on a back surface of a semiconductor substrate (100; Fig.1, and Fig.13C)  formed of a single crystal silicon material including a base region (110) (page 6 of the attached document, Para.09);
a front texturing operation of texturing a front surface of the semiconductor substrate 100 (see page 19-20 of the attached document) and removing the polycrystalline silicon layer 170 formed on the front surface of the semiconductor substrate 100 (Fig.13F, page 24 of the attached document);
a second conductive region (120) forming operation of diffusing a second dopant on the front surface of the semiconductor substrate (110) to form a second conductive region (see Fig.13G, Page 25 of the attached document);
a passivation layer forming operation of forming a first passivation layer (190A) on the polycrystalline silicon layer (170) formed on the back surface of the semiconductor substrate (110) and forming a second passivation layer (190B) on the second conductive region (120) on the front surface of the semiconductor substrate (110) (Fig.13H and Fig.13J, page 25-26 of the attached document); and
an electrode forming operation of forming a first electrode (150) connected to the polycrystalline silicon layer (170) through the first passivation layer (190A) and forming a second electrode (140) at the second conductive region (120) through the second passivation layer (190B) (Fig.13J, page 26-27 of the attached document).
Kim does not specifically teach that removing the polycrystalline silicon layer 170 is performed simultaneously as the front surface texturing operation step. However, Kim specifically teach that its manufacturing method is not limited to any specific method and can be modified to various other steps and orders (see page 19-20 of the attached document). In addition, a person having ordinary skill in the art at the time of invention would have found it obvious to perform the front surface texturing operation step and simultaneously removing the polycrystalline silicon layer 170 formed on the front surface of the semiconductor substrate (110), because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP 2144.04, Part C.
	Regarding claim 2, Kim teaches that the second conductive region (120; Fig. 13G) forming operation comprises:
	A dopant layer 120 forming operation of forming a dopant layer having a second dopant on the front surface of the semiconductor substrate 110; and a heat treatment operation of heat treating the semiconductor substrate to diffuse the second dopant of the dopant layer to the front surface of the semiconductor substrate (see page 25 of the attached document).
	Regarding claim 3, Kim teaches forming a tunneling layer (160; Fig.13B, see page 20 of the attached document), corresponding to the claimed “control passivation layer”, on the entire surface of the semiconductor substrate (110), before forming the polycrystalline silicon layer (170). Note that the tunneling layer of Kim is made of the same material as the instant invention (e.g. Silicon oxide, see [0078] of the instant specification).
	Regarding claim 4, Kim teaches that the tunneling layer 160 and the polycrystalline silicon layer 170 formed on the front surface of the semiconductor substrate 110 are simultaneously removed by wet etching (Fig.13F, see page 24 of the attached document). Although Kim does not specifically teach that removing the tunneling layer and the polycrystalline silicon layer formed on the front surface of the semiconductor substrate is performed in the front surface texturing operation, but Kim teaches that its manufacturing method is not limited to the specific steps/orders of the embodiment of Fig.13A-13J and can be modified to various other steps (see page 19-20 of the attached document). In addition, a person having ordinary skill in the art at the time of invention would have found it obvious to remove the control passivation layer 160 and the polycrystalline silicon layer 170 formed on the front surface of the semiconductor substrate 110 in the front surface texturing operation, because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP 2144.04, Part C.
	Regarding claim 5, Kim teaches that in the polycrystalline silicon layer 170 forming operation, the polycrystalline silicon layer 170 is formed on the back surface of the semiconductor substrate 110, on side surfaces of the semiconductor substrate and at an edge portion of the front surface of the semiconductor substrate (see Fig.13C).
	Regarding claim 8, Kim teaches that in the heat treatment operation, the first dopant is activated to cause the polycrystalline layer to be formed as a first conductive region (170) (see page 23 of the attached document), and the second dopant is diffused and activated on the front surface of the semiconductor substrate to form the second conductive region (120) on the front surface of the semiconductor substrate (see Fig.13G, Page 25 of the attached document).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., CN 105655427 A (For citations, please refer to the attached English translation) as applied to claim 1 above, and further in view of Zhang et al., (A continuous, single-face wet texturing process for industrial multicrystalline silicon solar cells using a surfactant treated photoresist mask) (see the attached document).
Regarding claim 6, Kim teaches all the claimed limitations as set forth above, but does not specifically teach that the front texturing operation is performed through wet etching (as required by claim 6), wherein in the wet etching, in a state where the front surface of the semiconductor substrate is in contact with a roller partially immersed in a texturing etching solution, when the roller rotates, the texturing etching solution present on the surface of the roller etches the front surface of the semiconductor substrate to form textured  depressions and protrusions on the front surface of the semiconductor substrate (as required by claim 7).
However, Zhang et al. teaches a single-face texturing process for crystalline solar cells using a masked wet etching method to achieve a textured surface with low reflectance and good electrical properties for silicon solar cells (see Introduction). Zhang teaches that the masked silicon wafer is transported continuously through the etching solution on a roller array (see Fig.1), wherein the height of the rollers ensures that the masked surface of the silicon wafer just touches the etching solution, corresponding to the claimed limitation of “partially immersed”, and the rear surface is exposed to the air (see the “Fabrication of honeycomb textured surface” section).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the front surface texturing operation of Kim with the wet etching method taught by Zhang, because such method would achieve a textured surface with low reflectance and good electrical properties for the solar cell as taught by Zhang (see Introduction). In addition, applying a known technique (texturing front surface of a solar cells using wet etching) to improve similar devices (in this case a solar cell device) in the same way, supports prima facie obviousness determination (MPEP 2143, Part D). Note that modified Kim teaches that the front surface of the semiconductor substrate is in . 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., CN 105655427 A (For citations, please refer to the attached English translation) as applied to claim 1 above, and further in view of Manea et al., (Optimization of front surface texturing processes for high-efficiency silicon solar cells) (see the attached document).
Regarding claims 9-10, Kim teaches all the claimed limitations as set forth above, but does not specifically teach a mask forming operation of forming a mask layer for preventing texturing etching, on the polycrystalline silicon layer of the back surface of the semiconductor substrate, between the polycrystalline silicon layer forming operation and the front surface texturing operation (as required by claim 9), wherein the mask forming operation comprises forming the mask layer on the entire surface of the polycrystalline silicon layer and on the entire front surface of the semiconductor substrate; and removing a portion of the mask layer other than a portion thereof formed on the polycrystalline silicon layer positioned on the back surface of the semiconductor substrate.
However, Manea teaches a front surface texturing method for silicon solar cells to achieve refined structures with very low losses of the incident optical radiation (see abstract), wherein the method comprises forming a silicon oxide layer as a masking layer on the entire front and back surface of the silicon substrate and removing portions of the mask on the front surface of the semiconductor substrate by photolithographic process to texturize the front surface (see Fig.1 and “Surface texturization in hexagonal structures” section).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the manufacturing method of Kim with the method of Manea by forming a mask  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See MPEP 2144.04, Part C. Moreover, applying a known technique (texturing front surface of a solar cells) to improve similar devices (in this case a solar cell device) in the same way, supports prima facie obviousness determination (MPEP 2143, Part D).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., CN 105655427 A (For citations, please refer to the attached English translation) as applied to claim 1 above, and further in view of Manea et al., (Optimization of front surface texturing processes for high-efficiency silicon solar cells) (see the attached document) as applied to claim 10 above, and further in view of Zhang et al., (A continuous, single-face wet texturing process for industrial multicrystalline silicon solar cells using a surfactant treated photoresist mask) (see the attached document).
Regarding claim 11, modified Kim teaches all the claimed limitations as set forth above. In addition, modified Kim teaches that the front surface texturing operation is performed in a state where mask layer (2; Fig.1 of Manea) is formed on the back surface of the semiconductor substrate and the front surface of the semiconductor substrate woth a mask thereon
Modified Kim does not specifically teach that in a state where the front surface of the semiconductor substrate with the mask thereon is in contact with a roller partially immersed in a texturing etching solution, when the roller rotates, the texturing etching solution present on the roller etches the front surface of the semiconductor substrate to form textured depressions and protrusions on the front surface of the semiconductor substrate.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the front surface texturing operation of Kim with the wet etching method taught by Zhang, because such method would achieve a textured surface with low reflectance and good electrical properties for the solar cell as taught by Zhang (see Introduction). In addition, applying a known technique (texturing front surface of a solar cells using wet etching) to improve similar devices (in this case a solar cell device) in the same way, supports prima facie obviousness determination (MPEP 2143, Part D). Moreover, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Note that modified Kim teaches that the front surface of the semiconductor substrate is in contact with the rollers and partially immersed in a texturing etching solution, when the roller rotates, the texturing etching solution on the surface of the roller etches the front surface of the semiconductor substrate to form textured depressions and protrusions on the front surface of the semiconductor substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726